internal_revenue_service number release date index number 468b ------------------------------------ ------------------------- ---------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- --------------------------------------------------- telephone number -------------------- refer reply to cc ita b06 plr-124833-02 date date legend company -------------------------------------------------- a b c d f g h ---------------------------------------- ------------------------------------------------- -------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ -------------- ------------ ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- -------------------------------------- ----------------- ----------------------------------- ------------------------------------------------------------------------------------------------- j l m year year year year date date2 number dollar_figurex ---------- ------- ------- ------- ------- -------------------------- ---------------------- ------------ ----------------- this is in response to your ruling_request on behalf of company dated april the escrow accounts that company established with b pursuant to the d are plr-124833-02 dear ------------ and supplemental correspondence dated date date date date date date date date date date and date you requested the following rulings concerning the tax treatment of certain escrow accounts required by and established pursuant to law qualified settlement funds within the meaning of sec_1_468b-1 of the income_tax regulations deductible accounts set up with b or a similar financial_institution pursuant to agreements entered into with other cs are deductible in the year deposited into escrow each escrow account is subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 of the internal_revenue_code and to the accounts a taxpayer conference of right was held on date an additional taxpayer conference was held on date subsequent payments by company made to these accounts and to other all payments made by company to these escrow accounts are fully transfers to the escrow accounts by company will not constitute gross_income facts company is a public corporation engaged in the manufacture and wholesale distribution of j g a brand of g products including f company began operations in year as a contract manufacturer of g and f company uses an accrual_method of accounting since year company has engaged in extensive research_and_development activities relating to the development of its proprietary products utilizing its patented j technology manufacturers of g products the suit asserted various claims for monetary equitable the cs brought a consolidated suit against the major manufacturers and sellers on date the cs entered into a settlement agreement a to resolve litigation plr-124833-02 and injunctive relief under state laws including consumer protection and or antitrust laws the company was not a party defendant in the suit brought by the cs against the major manufacturers of g products against the major manufacturers of g products under the a the party defendant manufacturers of g products are required to establish escrow accounts and make annual payments in perpetuity into escrow for the benefit of the cs the a provides that all payments are in settlement of h the party defendants’ payments to the escrow accounts are determined by a formula based on their f sales in exchange for these payments the defendant manufacturers of g products are absolutely and unconditionally released and forever discharged from all claims that the cs directly indirectly derivatively or in any other capacity ever had now have or hereafter can shall or may have against the defendant manufacturers from liability relating to past present and certain future claims stemming from the use sale distribution manufacture development advertising or marketing of f under the a these escrow accounts are expressly intended to be treated as qualified settlement funds for federal_income_tax purposes products not named as party defendants in litigation also contributed to the harms alleged by the cs consequently the party defendant manufacturers of g products demanded as a condition of the settlement that nonparty manufacturers of g products be required to share the financial burdens and make deposits into escrows as well the cs agreed the cs and the party defendant manufacturers structured their settlement to require nonparty manufacturers to contribute to the settlement in one of two ways in relevant part the a directs the cs to require that certain nonparty manufacturers of which company is one establish escrow accounts based on the same formula provided in the a the d was incorporated into and made an integral part of the a approved by the court having jurisdiction each c has enacted a law in the same or substantially_similar form as the d the objective of the d is to force nonparty manufacturers who refuse to opt into the a to assume a share of the financial burdens created by the use of f and other g products the d applies to any nonparty manufacturer selling f within a c the amount of a manufacturer’s annual deposits into the escrow accounts required by the d are based on a manufacturer’s sales of f during the year in question any escrow accounts set up for this purpose must be approved by the cs company has refused to opt into the a therefore as a nonparty manufacturer of g products selling f within c company is required under the d to establish escrow accounts based on the same formula provided in the a the party defendant manufacturers believed that the manufacturers of g the cs have advised company of its duty to deposit funds in accordance with on or about date the l one of the cs referred to above notified company via plr-124833-02 the ds and have made written demands for the deposits in year company established the escrow accounts at b the escrow accounts at b were approved by the cs to date company has deposited a total of dollar_figurex into escrow accounts in accordance with the ds as long as company remains a manufacturer of g products it will continue to be required to make annual deposits into such escrow accounts either at b or similar financial institutions letter of its intent to file a suit against company in state court l alleges at least one claim against company asserting liability arising out of a violation of laws resulting from the sale of g products and related actions accounts held for the sole purpose of satisfying c of which l is a party claims the escrow accounts exist to satisfy c claims brought against company within number after the date such fund is placed into escrow company may not access the fund for any purpose other than satisfying c claims during the number period any remainder will revert to company company expects that claims will be made against all the contributed funds and if successful the funds will be used to satisfy c claims and that nothing will remain to revert to company company further represents that the d placed company in substantially the same economic position as the party manufacturers of g products agreeing to the a that is company effectively contributes funds to satisfy its ultimate liability to the cs for damage caused by its g products consequently company believes that it should receive the same tax treatment under sec_461 and sec_468b of the internal_revenue_code as the manufacturers of g products agreeing to the a company represents that pursuant to the ds it contributes to the escrow requested ruling escrow account classification sec_468b of the code provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority of sec_468b the secretary has published sec_1_468b-1 through 468b-5 of the regulations regarding qualified settlement funds or trust that satisfies all three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an sec_1_468b-1 provides that a qualified_settlement_fund is a fund account sec_1_468b-1 provides that if a fund account or trust is established to plr-124833-02 order of or it is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons resolve or satisfy claims described in sec_1_468b-1 the assets of the fund account or trust are treated as owned by the transferor of those assets until the fund account or trust also meets the requirements of sec_1_468b-1 and c on the date the fund account or trust satisfies all the requirements of sec_1_468b-1 the transferor is treated as transferring the assets to a qualified_settlement_fund sec_1_468b-2 provides that a qualified_settlement_fund is in existence for the period that i begins on the first date on which the fund is treated as a qualified_settlement_fund under sec_1_468b-1 and ii ends on the earlier of the date the fund a no longer satisfies the requirements of sec_1_468b-1 or b no longer has any assets and will not receive any more transfers company satisfied all three requirements of sec_1_468b-1 and therefore are treated as qualified settlement funds as of that date first in year the escrow accounts were approved by the cs and are subject_to the continuing jurisdiction of the cs each escrow account established by company must be approved by the c for which the account is established the appropriate_official of each c has the authority to monitor and pursue in court charges against company to enforce annual compliance with the d contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of a violation of law there is no question that company used sold distributed manufactured developed advertised and marketed g products in its draft complaint sent to company on date l alleges at least one claim against company asserting liability arising out of a violation of laws resulting from the sale of g products and related actions the escrow accounts although mandated by d are based on the facts represented on date the escrow accounts established by second the escrow accounts are established to resolve or satisfy one or more note that the facts in this case are distinguishable from example in section plr-124833-02 expressly and solely established by company to resolve or satisfy those and similar claims 468b-1 k regarding a landfill operator there a corporation owned and operated a landfill in a state that required the corporation to transfer money to a_trust annually based on the total tonnage of material placed in the landfill during the year under the law the corporation is required to perform either itself or through contractors specified closure activities when the landfill is full and the trust assets would be used to reimburse the corporation for these closure costs the trust in that example is not a qualified_settlement_fund because it is established to secure the liability of the corporation to perform such closure activities the instant case does not involve a performance liability the funds transferred to the escrow accounts under the d are not used to secure the future performance of company to the contrary the funds will be used to satisfy the cs claims based on the past conduct of company that has resulted in known injuries to the cs ie increased m and related financial burdens that have given rise to known liabilities ie violations of state laws against company third the assets in the escrow accounts are segregated from other assets of company and related_persons beginning in year company established separate escrow accounts with several leading financial institutions including accounts at b under the regulations a separate bank account is sufficient to satisfy this requirement see sec_1_468b-1 year company is treated as transferring the assets to qualified settlement funds on date which is the first date on which the escrow accounts are treated as qualified settlement funds under sec_1_468b-1 thus since the escrow accounts satisfied all three requirements on date in requested ruling sec_2 and sec_162 of the code provides the general_rule that there shall be allowed deduction of payments as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see also sec_1_162-1 sec_461 provides in part that the amount of any deduction shall be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income plr-124833-02 sec_1_461-1 provides in part that under an accrual_method of sec_461 provides that if the taxpayer contests an asserted_liability sec_461 provides that the all_events_test is met with respect to any item accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability the taxpayer transfers money or other_property to provide for the satisfaction of the asserted_liability the contest with respect to the asserted_liability exists after the time of the transfer and but for the fact that the asserted_liability is contested a deduction would be allowed for the taxable_year of the transfer or for an earlier taxable_year determined after application of sec_461 then the deduction shall be allowed for the taxable_year of the transfer sec_461 provides in part that in determining whether an amount has been incurred with respect to any item during the taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs if all events have occurred which determine the fact of the liability and the amount of such liability can be determined with reasonable accuracy performance occurs with respect to a liability described in sec_1_468b-1 to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability the extent a the transferor or a related_person has a right to a refund or reversion of a transfer if that right is exercisable currently and without the agreement of an unrelated_person that is independent or has an adverse_interest eg the court or agency that approved the fund or the fund claimants or b money or property is transferred under conditions that allow its refund or reversion by reason of the occurrence of an event that is certain to occur such as the passage of time or if restrictions on its refund or reversion are illusory any distribution it receives from a qualified_settlement_fund f or f is excluded from the gross_income of a transferor to the extent provided by sec_111 regarding the recovery_of tax_benefit items sec_1_468b-3 provides that economic_performance does not occur to sec_1_468b-3 provides that for purposes of sec_461 economic sec_1_468b-3 provides that a distribution described in sec_1 468b- sec_1_468b-3 provides that a transferor must include in gross_income based on the above the amounts transferred into escrow accounts will be used plr-124833-02 to pay money damages to the cs for liabilities that arose as a result of company’s principal business activity that is the manufacture and sale of g products and f thus such amounts are deductible under sec_162 as ordinary and necessary business_expenses to the extent that the all events tests under sec_1_461-1 including economic_performance are met the amounts transferred into the escrow accounts would be deductible in the taxable_year transferred in this case the first prong of the all_events_test ie all the events have occurred that establish the fact of the liability is met because this is a contested liability within the meaning of sec_461 likewise the second prong ie the amount of the liability can be determined with reasonable accuracy is met because the amount of the liability can be readily ascertained based on the formula prescribed by the d finally under sec_1_468b-3 transfers to a qualified_settlement_fund to resolve or satisfy claims for which it is established constitute economic_performance therefore transfers to the escrow accounts are deductible in the taxable_year company makes the transfers to the qualified settlement funds in this case transfers made prior to date will be treated as made on date which is the first date on which the escrow accounts are treated as qualified settlement funds see supra the fact that the d provides for a reversion of monies if any remain after number from the date of the transfers does not prevent economic_performance from occurring under the facts represented the d provides that the monies transferred into the escrow accounts revert to company after number from the date of the transfers if the cs have not filed and prevailed on claims either by obtaining a judgment against or a settlement with company the funds exist to satisfy c claims brought against company within number after the date monies are transferred into the funds company may not access the funds for any purpose other than satisfying c claims during the number period company expects that claims will be made against all the assets of the funds and if successful the funds will be used to satisfy c claims and that nothing will remain to revert to company there is no guarantee and little likelihood that any amounts will revert to company after number the reversion in this case requires not only the passage of time but also the successful defense against claims brought by the cs before anything reverts to company although the passage of time ie number is certain to occur it is clearly uncertain whether the cs will neither file nor prevail on claims against company thus the payments are not transferred under conditions that allow its refund or reversion by reason of the occurrence of an event that is certain to occur finally company does not have a currently exercisable right to a refund or reversion however to the extent company receives any distributions from the escrow accounts eg overpayments refunds interest or other appreciation on the funds company must include such amounts in its gross_income plr-124833-02 requested ruling sec_1_468b-2 of the regulations provides that a qualified_settlement_fund is taxation of escrow accounts a united_states_person and is subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 of the code sec_1_468b-2 provides that a qualified_settlement_fund must file an income_tax return with respect to the tax imposed under sec_1_468b-2 for each taxable_year that the fund is in existence whether or not the fund has gross_income for that taxable_year beginning in year they will be subject_to tax on their modified gross_income for any taxable_year that the qualified settlement funds are in existence at a rate equal to the maximum rate in effect for that taxable_year under sec_1 because the escrow accounts in this case are qualified settlement funds requested ruling payments not gross_income to escrow accounts sec_1_468b-2 of the regulations provides that in general amounts transferred to the qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are excluded from gross_income however dividends on stock of a transferor or a related_person interest on debt of a transferor or a related_person and payments in compensation_for late or delayed transfers are not excluded from gross_income in this case the escrow accounts are qualified settlement funds that are established pursuant to the approval of the cs to assume and pay company’s liabilities related to the sale of g products and f accordingly transfers made by or on behalf of company to resolve or satisfy such liabilities will not constitute gross_income to the qualified settlement funds plr-124833-02 conclusions based solely on the information provided and the representations made we the escrow accounts established with b pursuant to the d are treated as all transfers to the qualified settlement funds are deductible in the taxable conclude as follows qualified settlement funds within the meaning of sec_1_468b-1 of the regulations as of date which is the date on which all of the requirements of sec_1_468b-1 are satisfied year transferred to qualified settlement funds with respect to transfers to escrow accounts made prior to date company is treated as transferring those assets to qualified settlement funds on date which is the first date the escrow accounts are treated as qualified settlement funds further to the extent the qualified settlement funds make any distributions to company for any overpayments or refunds in the event monies remain after number from the date of transfer company must include such amounts in its gross_income to the extent provided by sec_111 in addition to the extent the qualified_settlement_fund makes a distribution to company for interest earned on the escrow accounts company must include such amount in gross_income under sec_61 see also sec_61 qualified settlement funds established with b or a similar financial_institution to resolve or satisfy like claims of the cs will be deductible in the taxable_year transfers are made into the qualified settlement funds each qualified_settlement_fund is subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 of the code transfers to the qualified settlement funds by company will not constitute gross_income to the qualified settlement funds however the interest earned on the assets in the qualified settlement funds will constitute gross_income to the qualified settlement funds concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to company who requested it sec_6110 of the code provides that it may not be used or cited as precedent subsequent transfers to the qualified settlement funds as well as new except as expressly provided herein no opinion is expressed or implied in accordance with the powers of attorney on file with this office a copy of this plr-124833-02 letter is being sent to company’s authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant representations submitted by the company and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and sincerely jeffery mitchell branch chief office of associate chief_counsel income_tax and accounting cc
